PER CURIAM.
In the final judgment being appealed, the trial court denied the award of late charges against the corporate appellee (which did not appear) and the award of attorneys’ fees against both appellees. It appears that the reason for these denials may have been for the lengthy delays in the prosecution of this action. We can find no other basis for the denials in the record.
In our opinion all of the delays should not be attributed to appellant’s counsel. Accordingly, we reverse that portion of the final judgment denying the awards of late charges and attorneys’ fees, affirm the balance of the final judgment and remand to the trial court for the award of late charges and attorneys’ fees.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
GLICKSTEIN and HURLEY, JJ., concur.
LETTS, C. J., dissents in part with opinion.